The sentence imposed is valid under Section 5486, Revised General Statutes of 1920, notwithstanding the invalidity of Chapter 9266, Acts of 1923.
The statute makes it a criminal offense to have the possession, custody or control of alcoholic or intoxicating liquors or beverages except as allowed in other sections of the statute. Sec. 5460, Rev. Gen. Stats., 1920. This statute is not superseded by the Federal law and does not violate the Federal or State Constitution.
The provisions of the Volstead Act, that intoxicating liquors lawfully acquired may be lawfully possessed in *Page 899 
one's private dwelling, does not affect the rules of pleading and evidence in prosecutions for violations of the State prohibition statutes.
No application was made to enforce rights under an alleged supersedeas pending a decision of the cause on writ of error.
Docket entries do not control the legal effect of a judgment rendered by the court and entered by the clerk under the direction of the court. A judgment entered in the minutes of the court by the clerk under the authority of the court or the judge thereof, is the judgment of the court.
Rehearing denied.
BROWN, C. J., AND WHITFIELD, ELLIS, TERRELL AND STRUM, J. J., AND LOVE, Circuit Judge, concur.
  BUFORD, J., not participating. *Page 900